EXHIBIT A MEGA MEDIA GROUP, INC. CONVERSION NOTICE Reference is made to the Convertible Note (the "Note") issued to the undersigned by MEGA MEDIA GROUP INC. (the "Company"). In accordance with and pursuant to the Note, the undersigned hereby elects to convert the Conversion Amount (as defined in the Note) of the Note indicated below into shares of Common Stock par value $0.001 per share (the "Common Stock") of the Company, as of the date specified below. Date of Conversion: 8/6/08 Aggregate Conversion Amount to be converted: $100,863.01 Please confirm the following information: Conversion Price: .0311 Number of shares of Common Stock to be issued: 3,241,099 Please issue the Common Stock into which the Note is being converted in the following name and to the following address: Issue to: Jaworek Capital LLC. 75 Maiden Lane, Suite904 New York, NY, Facsimile Number: 212-952-1101 Authorization: /s/ Michal Jaworek By: Michal Jaworek Title: President Dated: 8/6/08 Account Number: (if electronic book entry transfer) Transaction Code Number: (if electronic book entry transfer) DATE CLOSING PRICE Wednesday, July 23, 2008 $0.0450 Thursday, July 24, 2008 $0.0350 Friday, July 25, 2008 $0.0400 Monday, July 28, 2008 $0.0350 Tuesday, July 29, 2008 $0.0400 Wednesday, July 30, 2008 $0.0250 Thursday, July 31, 2008 $0.0400 Friday, August 01, 2008 $0.0590 Monday, August 04, 2008 $0.0350 Tuesday, August 05, 2008 $0.0350 10 Day Average $0.0389 Principal Amount $100,000.00 Earned Interest $863.01 0.000247 Daily Rate 35 Days Interest Conversion Amount $100,863.01 Conversion Price $0.0311 Shares Issued in Conversion 3,241,099 Conversion Date Wednesday, August 06, 2008
